Citation Nr: 9933587	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  94-47 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 
1969.

The veteran was previously denied service connection for PTSD 
by decision of the Board of Veteran's Appeal's (Board) in 
June 1990.  This appeal arises from a November 1993 rating 
decision from the Pittsburgh, Pennsylvania Regional Office 
(RO) that determined that no change was warranted in the 
prior denial of service connection for PTSD.  A Notice of 
Disagreement was filed in June 1994 and a Statement of the 
Case was issued in September 1994.  A substantive appeal was 
filed in October 1994. 

In November 1994 a hearing at the RO before a local hearing 
officer was held.  

In a decision in February 1997, the Board determined that new 
and material evidence had been presented to reopen the 
veteran's claim for service connection for PTSD and remanded 
the case to the RO for further development.  The case was 
thereafter returned to the Board.


FINDING OF FACT

The claim for service connection for PTSD is plausible.


CONCLUSION OF LAW

The veteran has stated a well-grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  If 
a well-grounded claim is submitted, the Secretary shall 
assist such a claimant in developing the facts pertaining to 
the claim.  38 U.S.C.A. § 5107(a).  Accordingly, the initial 
question for our determination is whether the veteran has 
presented evidence of a well-grounded claim.  If not, the 
appeal must fail, because the Board has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection for PTSD requires three (3) 
elements to be well grounded.  There must be competent 
evidence of a current disability (a medical diagnosis); 
medical or lay evidence of an in-service stressor; and 
medical evidence of a nexus (causal relationship) between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App. 128 (1997).

In the instant case, there is evidence that the veteran has 
been diagnosed as having PTSD.  A VA hospital report from 
August 1986 notes that the veteran was a combat engineer in 
Vietnam who saw many firefights; the diagnoses included PTSD.  
A March 1989 VA hospital report notes that the veteran 
completed a military records check, life history 
questionnaire, social assessment, MMPI, the Mississippi Scale 
for Combat Related PTSD, and assessment interviews.  The 
veteran was assigned to Combat Engineers in Vietnam.  He was 
involved in several combat actions.  He reported sleep 
disturbance, nightmares, hyperalertness, memory loss, and 
psychic numbing.  The diagnoses included PTSD, chronic.  

Further, a VA hospital report pertaining to treatment from 
April 1989 to June 1989 indicates a diagnosis of PTSD and 
describes combat trauma and grieving for friends killed in 
Vietnam.  An October 1992 VA hospital report notes a 
diagnosis of PTSD and notes that the veteran served in 
Vietnam as a Combat Engineer.  A May 1997 VA examination 
indicates a diagnosis of PTSD and notes that the veteran 
reported rocket fire in Vietnam and witnessing people getting 
shot; he had flashbacks and nightmares. 

Finally, a Social Security Administration disability 
determination evaluation report from March 1995, notes that 
the veteran was diagnosed with PTSD based on symptom pattern 
characteristic of that disorder and his experiences in 
Vietnam witnessing and experiencing events that involved and 
threatened death and serious injury.  

Furthermore, with regard to evidence of inservice stressors, 
the veteran describes witnessing the death of several 
soldiers, dead bodies, being under fire while clearing a 
jungle in April 1968 to May 1968, a bridge blowing up in June 
1968, and clearing a jungle in July 1968 where a soldier 
riding on a bulldozer behind the veteran's bulldozer was 
killed.

The veteran's service records indicate that he served in 
Vietnam and was assigned to Co D 62d Engr Bn from March 1968 
to January 1969 and with 984th Engr Co (LC) from January 1969 
to April 1969.  His military occupational specialty was 
carpenter.  Awards and decorations received include Vietnam 
Service Medal, National Defense Service Medal, and Vietnam 
Campaign Medal.  

A report from the Environmental Support Group (ESG) from 
December 1988 notes in part that in the area that the veteran 
was stationed, there were enemy attacks mostly by fire and 
there were several ground probes.  A bridge was blown up in 
June 1968.  Additionally, in June 1968, Ben Luc was fired 
upon, but there were no casualties.  There was confirmation 
that a soldier with the 984th Engr Co (LC) 62 Engr Bn, died 
from wounds in February 1969.   

An October 1997 report from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) notes in part that a 
soldier mentioned by the veteran was killed in action in May 
1968.  

Thus, as the veteran has asserted stressors that occurred in 
service and there are diagnoses of PTSD attributable to 
events in service, the Board finds that the veteran has 
presented a claim for service connection for PTSD that is 
well grounded.


ORDER

To the limited extent that the appellant's claim of 
entitlement to service connection for PTSD is well grounded, 
the appeal is granted.



REMAND

As the veteran's claim for service connection for PTSD has 
been found to be well grounded, the VA has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The undersigned notes that the VA examination conducted in 
December 1998 is inadequate.  The examination did not address 
the veteran's previous diagnoses of PTSD or the stressors 
described by the veteran and listed in the ESG and USASCRUR 
as mentioned above in a determination of a diagnosis of PTSD 
and a nexus between any current PTSD and the veteran's 
service.  Therefore, the veteran should be afforded a 
thorough and contemporaneous VA psychiatric examination that 
takes into account the records of prior treatment for PTSD.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for PTSD since service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including those 
from the Pittsburgh, Pennsylvania VAMC.
 
2.  Following completion of the above 
action, the veteran should be afforded a 
current VA psychiatric examination by an 
physician, other than the one who 
examined him in December 1998.  In so 
doing, the examiner should be furnished a 
list of the abovementioned stressors as 
noted by the ESG and the USASCRUR.  It is 
imperative that the examiner review the 
claims folder prior to the examination, 
and that all indicated psychological 
testing is undertaken, including, if 
indicated, an MMPI and Mississippi Combat 
Inventory Scale.  If it is determined 
that psychological testing is not 
indicated, the examiner should note a 
rationale for the determination.  The 
psychiatrist should then render an 
opinion as to whether the appellant 
currently suffers from PTSD.  It should 
also be noted whether a current diagnosis 
of PTSD is linked to a specific 
corroborated stressor event experienced 
while in service pursuant to the 
diagnostic criteria set forth in 
Diagnostic And Statistical Manual of 
Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based, 
discuss the etiology of the appellant's 
PTSD, and provide all factors upon which 
the diagnosis was made.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate this claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  If the veteran fails to appear for 
a scheduled examination, the RO should 
include verification in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







